DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 19-34 are pending in the instant application. Claims 24-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. Claim 19 is rejected. Claims 20-23, 33 and 34 are objected. 
Information Disclosure Statement
	The information disclosure statement filed on September 23, 2022 has been considered and a signed copy of form 1449 is enclosed herewith.
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on September 9, 2022 have been fully considered and entered into the application. With regards to the U.S.C. 102(a)(1) rejections as being anticipated by Winstead et al. and US 4,680,306, the grounds for rejection are moot in view of Applicant’s amendment and the rejections have been withdrawn. However, this amendment has necessitated new grounds of rejection under U.S.C. 102(a)(1), which are described below. 
New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,556,670.
US 4,556,670 discloses the compounds 2,5-Dioxo-4-m-fluorophenyl-4-imidazolinepropionic acid (see Preparation A on column 26); 2,5-Dioxo-4-m-methoxyphenyl-4-imidazolinepropionic acid (see Preparation B on column 26); 2,5-Dioxo-4-(m-chlorophenyl-4-imidazolinepropionic acid (see Preparation E on column 27); 2,5-Dioxo-4-m-tolyl-4-imidazolinepropionic acid (see Preparation F on column 27); and  2,5-Dioxo-4-m-xylyl-4-imidazolinepropionic acid (see Preparation G on column 27),  which anticipate compounds of the instant claims wherein R1 is a phenyl substituted with F, methoxy, Cl, methyl, and 2 methyl groups, respectively. 
Claim Objections
Claims 20-23, 33 and 34 are objected to for depending on a previous rejected claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626